Moyer, C.J.,
dissenting.
{¶ 22} I respectfully dissent from the majority decision in regard to the sanction imposed on respondent. As the majority states, we have repeatedly heard cases with facts similar to those in the present matter and have imposed sanctions ranging from a public reprimand to a one-year suspension. The majority finds that this case is most similar to Disciplinary Counsel v. Kramer, 113 Ohio St.3d 455, 2007-Ohio-2340, 866 N.E.2d 498, wherein we imposed a six-month suspension, all conditionally stayed.
{¶ 23} However, I am unable to distinguish respondent’s misconduct from the actions discussed in Disciplinary Counsel v. Wheatley, 107 Ohio St.3d 224, 2005-Ohio-6266, 837 N.E.2d 1188, and Cincinnati Bar Assn. v. Kathman (2001), 92 Ohio St.3d 92, 748 N.E.2d 1091. I would therefore impose the same sanction as in those cases, a six-month suspension with no time stayed.
Pfeifer and O’Connor, JJ., concur in the foregoing opinion.